Citation Nr: 1630707	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  09-48 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for a psychiatric disorder, to include depression and anxiety.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to June 1988, and had National Guard service from September 1987 to March 1990.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The issues of entitlement to service connection for a low back disability and entitlement to service connection for a psychiatric disorder are addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  The Veteran's asthma was not incurred during service.

2.  Bilateral hearing loss was not incurred in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for asthma have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  As defined by statute and regulation, active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, or any period of inactive duty for training INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2014); 38 C.F.R. § 3.6(a), (d) (2015).  

Asthma

The Veteran's service treatment records are silent as to any respiratory findings or complaints.
The evidence of record includes current diagnoses of asthma.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation). 

The Veteran reported that he had respiratory problems due to training in extremely cold temperatures in a May 2006 statement.  An August 2008 private treatment note reported complaints of shortness of breath.  The impression was prominent retrosternal lung markings suspicious for bronchitis or infiltrate.  A December 2008 private treatment note reported that the Veteran's breathing was better.  A January 2009 treatment note reported asthma; it was noted that there was no cough, shortness of breath wheezing or chest pain.  Neither the Veteran nor his private treating physicians related the Veteran's symptoms to service.

At his April 2016 hearing before the Board, the Veteran contended that the gas training he underwent in basic training and fumes from equipment led to his asthma.  He stated that he had breathing problems since he got out of training.  

While a current asthma disability is demonstrated by the evidence of record, there is no evidence of asthma in service or any competent finding that the Veteran's current disability is related to his military service.

A veteran's lay statements may be competent evidence to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  While the Veteran's statements are competent evidence to report observable symptoms such as shortness of breath, his statements are not competent evidence to determine as to when asthma was initially present or whether there is an etiologic relationship between any incident of service and his currently diagnosed asthma, as this is in the realm of medical expertise.

Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection and that service connection for a respiratory disorder is not warranted.  Because the preponderance of the evidence is against the Veteran's service connection claim for asthma, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hearing Loss

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In August 2013, the Veteran was afforded a VA audiological examination.  At his examination, the Veteran described in-service noise exposure, to include gunfire during training.  He described working as a heating, ventilating, and air conditioning serviceman in a power plant and in hospital maintenance following service.  The Veteran reported exposure to generators at the power plant, as well as sound from boilers at the hospital, but stated that hearing protection was required.  The Veteran reported recreational shooting with hearing protection.

Following audiometric testing and examination of the Veteran, the VA examiner opined that the Veteran had conductive hearing loss, bilaterally.  However, the examiner was unable provide a medical opinion regarding the etiology of the Veteran hearing loss without resorting to speculation.  In particular, the examiner stated that "since there [were] no frequency[-]specific hearing levels [tested] at separation, based on the Veteran's history of significant in service and post-service noise exposure, history of post-service ear surgery, and conductive nature of the hearing loss, it not possible to determine if the hearing loss is related to in-service noise exposure without resorting to mere speculation."

At his February 2015 hearing before the Board, the Veteran's representative explained that the Veteran used hearing protection following service and that while he did have surgery to correct a pinpoint hole in the tympanic membrane, this did not cause a decline in hearing acuity. 

An October 2015 addendum to the August 2013 VA examination stated that given that there were no frequency hearing evaluations at the time of separation, between the Veteran's history of in-service and post service noise exposure, it was not possible to determine whether post-service right ear hearing loss was related to in-service noise exposure without resorting to speculation.  The examiner explained that noise-induced hearing loss is most commonly associated with cochlear damage, resulting in sensorineural hearing loss.  The examiner explained that in the case of the conductive hearing loss was diagnosed in August 2013.  The Veteran's post-service medical records demonstrated bilateral conductive hearing loss and a history of tympanoplasty between 2004 and 2006.  Conductive hearing loss resulting from acoustic trauma would be immediately evident upon audiometric and otologic examination.  The examiner concluded that without any evidence of acoustic trauma and/or audiometric data demonstrating hearing loss during military service, based on the Veteran's history of in-service and post-service noise exposure and post-service ear surgery, it was not possible to determine in any hearing loss is related to in-service noise exposure/acoustic trauma, without resorting to mere speculation.  The examiner explained that speculation was not due to limitations of the examiner's knowledge or the medical community but rather that there was simply insufficient evidence in the Veteran's medical records to support service-related hearing impairment in addition to evidence showing conductive hearing loss beginning in 2004, as well as significant post service noise exposure. 

The examiner went on to find that it was "less likely than not" that left ear hearing loss was related to military noise exposure.  The examiner explained that a post-service audiogram dated in November 2004 demonstrated normal hearing in the left ear and a mild conductive hearing loss on the right ear.  The examiner cited a September 2005 Institute of Medicine report which noted that prolonged delay in the onset of noise induced hearing loss was unlikely and that there were insufficient scientific facts to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  

The evidence of record does not show hearing loss in the right ear until 2004, and in the left ear until 2013.  The VA examiner stated that conductive hearing loss resulting from acoustic trauma would be immediately evident upon audiometric and otologic examination.  The examiner cited a September 2005 Institute of Medicine report which noted that prolonged delay in the onset of noise induced hearing loss was unlikely and that there were insufficient scientific facts to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  Accordingly, there is no competent evidence of record that the Veteran's bilateral hearing loss is related to his military service.


ORDER

Service connection for asthma is denied.

Service connection for bilateral hearing loss is denied.


REMAND

At the time of his initial appeal to the Board, service connection for pes planus was not in appeal.  Since that time, in November 2015, service connection for that disability was granted.  In a May 2016 correspondence, the Veteran indicated his belief that his low back complaints are related to his service-connected foot disorder.  Accordingly, the Veteran should be provided with a VA examination in order to whether there is a relationship between the Veteran's service-connected foot disorder and his claimed low back disorder.  

Further, at the time of his February 2015 hearing before the Board, the Veteran's representative indicated that the Veteran had depression that was related to his back complaints.  Thus, the issue of entitlement to service connection for a psychiatric disorder, to include depression, is inextricably intertwined with the low back service connection claim and, thus, it must be remanded for contemporaneous adjudication.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision in the matter).

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded a VA examination to determine whether any back disorder is related to the Veteran's military service or to his service-connected pes planus.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any diagnosed back disorder is related to the Veteran's active duty service, or due to or aggravated to any degree, by his service-connected pes planus.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  Thereafter, review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271   (1998).
 
3.  After completing the above action, the claims must be readjudicated.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


